 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     DANIEL ALVAREZ,
 9                                                         Case No.: 2:18-cv-01733-RFB-NJK
            Plaintiff(s),
10                                                                        Order
     v.
11                                                                   [Docket No. 21]
     TATA AMERICA INTERNATIONAL
12   CORPORATION,
13          Defendant(s).
14         Pending before the Court is Defendant’s motion to compel discovery. Docket No. 21.
15 Plaintiff failed to file a response to the motion before March 5, 2019, as required by the Court’s
16 order at Docket No. 13. Defendant, therefore, filed a notice of non-response. Docket No. 22.
17 Plaintiff filed a response to this notice, stating that he failed to respond due to the CM/ECF
18 electronic filing notice stating that his response was not due until March 15, 2019. Docket No. 23.
19         The Court’s order states that, absent leave for an extension, the response to a discovery
20 motion shall be filed within 4 days of the service of that motion. Docket No. 13 at 2. Further, the
21 Court’s order states that while CM/ECF may automatically generate deadlines that are inconsistent
22 with its order, the Court’s order controls. Id. at 2-3. The Court, in this one instance, will allow
23 Plaintiff to file his response no later than March 11, 2019. Any reply shall be filed no later than
24 March 13, 2019.
25         IT IS SO ORDERED.
26         Dated: March 7, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    1
